Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on May 27, 2021.
The application has been amended as follows:
Claim 1 is rewritten as: 
- - A display device comprising: 
an optical member including a first surface;
an optical sheet in a flexible sheet form and including a second surface disposed to be opposed to the first surface;
a display panel configured to display an image on a front surface thereof; and 
a lighting device disposed on a back side of the display panel and configured to irradiate the display panel with light, wherein
the first surface and the second surface are charged to a same polarity,
the first surface and the second surface are in close proximity and form a clearance,

the optical sheet is disposed on a side closest to the display panel, in the lighting device, and configured to impart a predetermined optical action to light emitted toward the display panel. - - .
Claim 5 is rewritten as: 
- - The display device according to claim 1, further comprising a double-sided adhesive material attached to a peripheral portion of the first surface and a peripheral portion of the second surface.


Claim 6 is rewritten as: 
- - A method of producing the display device according to claim 1, the method comprising:
disposing the optical member and the optical sheet such that the optical member and the optical sheet face each other in a predetermined state, while adjusting charge amounts on the first surface and the second surface within a predetermined range, by peeling off protective materials including an insulating material and attached to the first surface and the second surface, while applying a neutralization blower to the protective materials. - - .

REJOINDER
Claims 1-3, 5 of Group I are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6 of Group II, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 17, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2009/0135622, fails to fairly teach or suggest, even in view of US 2017/0054067 and US 2010/0033442, the display device comprising the specific combination of laminate structure, functions, optics and electrical polarity, as amended above.  


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782